Bigelow, C. J.
The defendant has no valid ground of exception to the ruling of the court. He was permitted to put to the witness the proper inquiry as to the general reputation for truth of the person whose character for veracity he sought to impeach. The questions which were ruled out were calculated to elicit testimony to the prejudice of the witness offered by the government, from a person who had no actual knowledge of his general reputation for truth. If answered, they might have led to the introduction of evidence of particular instances of prevarication by the government witness, or of doubt as to his truthfulness on some special occasion, without touching his general character for veracity. The rule is perfectly well settled that the evidence must be confined to the general reputation of the witness, and the court did nothing more than hold the party to a strict observance of it, by requiring his questions to be restricted to that form of inquiry solely.

Exceptions overruled.